The opinion of the Court was delivered by,
Lewis, J.
Mutuality is so essential to the validity of contracts not under seal, that they cannot exist without it. A bid at auction, *310before the hammer falls, is like an offer before acceptance. In such a case there is no contract, and the bid may be withdrawn without liability or injury to any one. The brief interval between the bid and its acceptance is the reasonable time which the law allows for inquiry, consideration, correction of mistakes, and retraction. This privilege is of vital importance in sheriffs’ sales, where the rule of caveat emptor operates with all its vigor. It is necessary, in order that bidders may not be entrapped into liabilities never intended. Without it, prudent persons would be discouraged from attending these sales. It is the policy of the law to promote competition, and thus to produce the highest and best price which can be obtained. The interests of debtors and creditors are thus promoted. By the opposite course a creditor might occasionally gain an advantage, but an innocent man would suffer unjustly, and the general result would be disastrous. A bidder at sheriff’s sale has a right to withdraw his bid at any time before the property is struck down to him, and the sheriff has no authority to prescribe conditions which deprive Mm of that right. Where the bid is thus withdrawn before acceptance, there is no contract, and such a bidder cannot, in any sense, be regarded as a “purchaser.” He is, therefore, not liable for “the costs and charges” of a second sale. Where there has been no sale, there can be no re-sale. The judgment ought not to have been in favor of the plaintiff, even for “the costs and charges” of the second sale; but as the defendant does not complain, we do not disturb it.
Judgment affirmed.